                  Case 20-12380-RAM                   Doc 11          Filed 03/06/20         Page 1 of 3



                                                  JEWELRY INVENTORY

DEBTOR: Miguel A Coira

Quantity        Style of Jewelry                 Description of Item                             Estimated Value

                         Earrines
                Platinum
                Gold                             IOK 14K 18K 24K
                Silver
                Gold Plated
                Silver Plated
                Pearl
                Precious Stones                  (Specify Carat)
                Fantasy/Costume
                Other

                        Chains(s)
                Platinum
                Gold                              lOK 14K ISK 24K
                Silver
                Gold Plated
                Silver Plated
                Fantasy/Costume
                Other

                       Bracelet(s)
                Platinum
                Gold                              IOK 14K ISK 24K
                Silver
                Precious Stones                  (Specify Carat)
                Fantasy/Costume
                Other

                         Rin2(s)
                Platinum
                Gold                              IOK 14K ISK 24K
                Silver
                Precious Stones                  (Specify Carat)
        I                                                                                         .,, J/_b)
                Wedding Band                     51/vlO-                                          (
                Fantasy/Costume
                Other

     J                   Watch(es)               Model:      -rwA#!h          /::IT   !Jn.       ~ <::'1)
        I                                        Model:      ~5-=-    ,-f S//VfZ,J..             cCZ 7 . . -
    I                                            Model:     l?A:./M.::¥K/ /JY'tl [,,..          'I> /00
                                                                  I


D
D
    Debtor's Total Value of Jewelry
    Goods Secured by Liens with Creditor(s) _ _ _ _ _ _ _ __
                                                                                                 $     'V-~
                                                                                                 $
D   Debtor owns no Jewelry                                                                       $                 -;_ff
                                                                                                               ~   .       (\
                                                                             Debtor/Spouse Initials: ---.....+---.--
S:\Forms\Bankruptcy\Chapter 7\0ffice FormsVewelry inventory.doc                                                        ,/  '
                  Case 20-12380-RAM                 Doc 11          Filed 03/06/20           Page 2 of 3
                                      ELECTRONICS INVENTORY

Debtor(s) name(s): Miguel A Coira

   Living Room
    Item
   TV                                                                                  2nd Bedroom
                                             Miscellaneous items                       Item                   Quantity
   DVD/Blue
   ra
                                             Item         Quantity       $             TV                       j        ,,.,,
                                                                                                                          $
                                                                                                                               )
   Stereo
                                             Musical
                                             instrument
                                                                                       DVD/Blue rav            --
   Surround
   Sound
                                             s
                                             Cell
                                                               I         {V            Surround
                                                                                       Sound
                                                                                                               -
                                             ohones           I          )..~
                                             Karaoke
                                             Machine            -                      J•d Bedroom
                                                                                       Item                   Quantity   $
                                             Gaming
                                             Svstems
                                             Games
                                                             I-
                                                             _L.
                                                             ,
                                                                         i.<
                                                                          JC>
                                                                                       TV
                                                                                       DVD/Blue rav
                                                                                                                J
                                                                                                                -
                                                                                                                         jl}IJ


                                             Gaming
                                             System
                                                                                       Surround
                                                                                       Sound                   -
                                             Accessories

   scanner
                                             Cameras          -                        4thBedroom
   Surround
   Sound           -                        Master Bedroom
                                            Item          Ouantitv           $
                                                                                       Item
                                                                                       TV
                                                                                       VCR/DVD
                                                                                                              Quantitv
                                                                                                               I
                                                                                                                -
                                                                                                                          $
                                                                                                                         in<>

                                            TV                                         Surround
                                                                                       Sound
                                            DVD/Blue
                                            rav



   D   Total Value of Electronics:

   D   Goods secured by liens with creditors:------------- $ _ _ _ _ __
                                                                                             $ _ _ _ _ __
                                                                                             $ _ _ _ _ __
                                                                                             $ _ _ _ _ __

   D   Total Value of Unsecured Electronics:                                                   $ _ _ _ _ __

   D Joint with [    ] non-filing spouse; or [   J co-tenant.   Debtor claims    ~ interest $    _-L7'}_(p=---J,,____


   D Debtor owns no electronics
                                     -----µr-------:                   Debtor'(s) initials:.
                                                                                                         r.
                                                                                                          I-"
                                                                                               ---"PJ/J="-"'"'--o--
   S:\staft\MAR\CH 7\SIGNING PACKET\10-Electronics Inventory.doc
                   Case 20-12380-RAM                  Doc 11           Filed 03/06/20     Page 3 of 3
                                          FURNITURE INVENTORY
Debtor(s) name(s):          Miguel A Coira

   Livine Room
   Item            Ouantitv     $             Kitchen                               2nd Bedroom
                                              Item
   Sofa/
   Loveseat
   Chairs
                      I          1<   ~
                                                                                    Item
                                                                                    Bed
                                                                                    Dresser/drawer
   Recliners          I         14            Microwave                             chest
   Tables                                     Dishwasher                            Mirror
   Wall Unit                                  Toaster                               Ni htstands
                                              Oven                                  Armoire/wall
                                              Toaster              I                unit                            I r:i
   Dinin Room                                 Kitchenware       Misc.
   Item
   Tables                                     Miscellaneous items                   3rd Bedroom

   Chairs                                     Item             Ouantitv $           Item                 Ouantitv   $
   China                                      Washer               I     '1. i)     Bed                    I        U>
   Cabinets                                   Drver               /     r:IO        Dresser/drawer
   China sets                                 Patio set          I       ~;:>       chest


                                                                           --
                                              BBQ                                   Mirror
                                              Lawnmower                             Niehtstands
   Famil Room                                                                       Armoire/wall
   Item
                                              Decorative       Misc.
                                                                  1v                unit                  I         10
                                              Items                         /0
   Sofa
   Chairs                                                                           4thBedroom
   Tables                                                                           Item                 Ouantitv   $
   Desk                                                                             Bed
   Bookshelves                                Master Bedroom                        Dresser/drawer
   /Wall units        I         (()           Item                                  chest
                                              Bed                                   Mirror
                                              Dresser/drawers                       Niehtstands
                                              Mirror                                Armoire/wall
                                              Ni htstands                           unit
                                              Arm o ire/wall
                                              unit                      --
  ~Total Value of Household Goods:
   D   Goods secured by liens with creditors:------------- $ _ _ _~
                                                                                          $ _ _ __
                                                                                          $ _ _ _ _ __
                                                                                          $ _ _ _ _ __

   D   Total Value of Unsecured Household Goods:                                          $ _ _ _ _ __

~Joint wi~non-filing spouse; or [ ] co-tenant. Debtor claims~ interest$ f ~ 1
   D Debtor owns no furniture- - - - - - -                                                           \




   S:\Forms\Bankruptcy\Chapter 7\0ffice Forms\Fumiture Inventory-NEW.doc
